Citation Nr: 1505529	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  09-27 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for dental treatment purposes and dental trauma for teeth other than 1 and 17.  

2.  Entitlement to service connection for residuals of shrapnel wound to the right lower extremity (referred to as a right lower extremity disability). 

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD), major depression, and an adjustment disorder.   

5.  Entitlement to service connection for bilateral vision loss. 

6.  Entitlement to service connection for degenerative disc disease and spondylosis of the cervical spine (referred to as a cervical spine disability). 

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983 with additional service in the Texas National Guard and the Army Reserves, including periods of active duty for training (ADT).

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO).  This claim was previously before the Board in August 2013, where it was remanded for additional development.  The Board finds that the AOJ did not substantially comply with all remand directives.  Accordingly, the appeal must be remanded a second time. 

A videoconference hearing was subsequently held in March 2013 by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

During the pendency of this appeal, the RO granted the Veteran service connection for a lumbar spine disability and service connection for scars of the left upper thigh in a May 2014 rating decision.  As a full grant of those matters on appeal, the Board no longer has jurisdiction.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2013, the Board issued a remand in the Veteran's appeal to clarify the record.  Specifically, the Board requested that the Agency of Original Jurisdiction undertake additional development to verify the Veteran's active service and obtain outstanding service and post-service medical records.  As discussed in more detail below, the AOJ did not substantially complete the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this matter must be returned to the AOJ for further development. 

Verification of Active Service

The Veteran has known service in the Minnesota Army National Guard, Texas National Guard, the United States Army, and the United States Army Reserves from March 8, 1976 to March 13, 1993, collectively.   The Board requested verification of all active duty service.  At the time of the August 2013 remand, the only verified period was his time in the Army from April 16, 1979 to April 15, 1983, and a roughly two week period in August 1977 from the 13th to the 31st during his time in the Texas National Guard.  At the hearing, the Veteran contended he had additional periods of active duty service during his National Guard and Army Reserves service.  

On August 12, 2013, the Appeals Management Center (AMC) made its initial attempts to verify the Veteran's service by making separate requests to the (1) Texas National Guard via the Waco, Texas Regional Office; and (2) Minnesota National Guard via Minnesota Adjutant General's Office; (3) Army Reserve; (4) National Personnel Records Center (NPRC).  

Texas National Guard:  The Veteran served in the Texas National Guard from February 10, 1977 to August 2, 1978.  After three attempts (August 2013; October 2013; and November 2013), the Waco, Texas RO finally responded to the AMC's initial request via March 2014 e-mail.  The Waco, Texas RO was only able to locate 1 NGB Form 22 for service verification.  However, 11 pages of service treatment records and military line of duty documents related to the August 1977 motor vehicle accident were located.  During this search, a retirement points statement could not be located for the Veteran.  A formal letter of findings from the Texas Adjutant General's Office regarding the search for records was associated with the claims filed on April 7, 2014.  After an exhaustive search, the Board finds the request for records from the Texas Adjutant's Office's is substantially completed. 

Minnesota National Guard:  In October 2013, the AMC received a response from the Minnesota Adjutant General's Office.  This response included at least two NG Form 22, a DD Form 214 and Army National Guard Retirement Points History Statements, which verified active duty portions of the Veteran's service while in the Minnesota National Guard.  No service records were submitted with this response.  Based on these records, the Veteran's service in the Minnesota National Guard is classified as follows. 

The Veteran served in the Minnesota National Guard from March 8, 1976 to February 9, 1977 with periods of active duty and/or active duty for training from (1) May 16, 1976 to November 6, 1976; (2) November 22 to 24, 1976; November 29, 1976 to December 3, 1976; and December 6, 1976 to December 10, 1976.  

The Veteran had a second period of service from August 2, 1978 to April 10, 1979, with periods of active duty and/or active duty for training from (1) August 12, 1978 to August 25, 1978; (2) August 28, 1978 to September 1, 1978; (3) September 18, 1978 to September 22, 1978; (4) September 25, 1978 to September 29, 1978; (5) December 2, 1978 to December 17, 1978; (6) September 5, 1979 to September 8, 1979; (7) September 11, 1979 to September 15, 1979; (8) March 8, 1979 to April 10, 1979.  

NPRC:  To date, no response, either negative or positive, has been received from the NPRC verifying the Veteran's active duty service. The Board explicitly stated in its August 2013 remand that for any request to be completed, documentation needed to be associated with the file either substantiating the presence of verifying documents, or stating that search efforts were undertaken, that such documents were not available, and the reason why such documents were unavailable. 

Army Reserves:  To date, no request has been received from the Army Reserves verifying the Veteran's active duty service during his reservist duty.  However, the service dates have been verified through other sources, namely the Army National Guard Retirement Points History Statement prepared by the Minnesota Adjutant General's Office in October 2013.  The Veteran formally entered the Army Reserves on June 11, 1983 through March 13, 1992.  For approximately two months from April 16, 1983 to June 10, 1983, the Veteran was in the United States Army Control Group Reinforcement, which allows the Veteran to become a member of the Army Reserves in an active status as long as they earn a minimum number of 50 retirement points per year.  See Army National Guard G1 Personnel Gateway,  https://g1arng.army.pentagon.mil/processes/requesttransfertotheusarirrprocess/Pages/default.aspx.  Retirement points are earned through work such as annual training, inactive duty training, which allow an individual to retain this status.  Id.  It appears that the Veteran retained active status from June 11, 1983 to March 7, 1984.  Thereafter, the Veteran did not earn enough credits to maintain active status by earning less than 50 career points for the remainder of his recorded service which ended March 13, 1992.  

The Veteran maintains that his service obligations lasted through January 1996.  However, the record presently does not support this assertion.   Accordingly, the Board orders the AOJ to make further requests to the Army Reserves in an attempt to verify the Veteran's statements.   

Obtain Outstanding Service Treatment Records 

The Board ordered the RO/AMC to obtain any outstanding service treatment records, from April 1983 to January 1996, the Veteran's claimed discharge month from the Army Reserves.  If no records were found, the claims file was to be annotated as such.  Although these records were requested from the NPRC, no response, positive or negative, has been received.  In keeping with VA's duty to assist, the Board must also return this claim to obtain a response from the NPRC.  

Update VA Treatment Records

The Board requested that "all outstanding VA treatment records from 2011 to the present should be obtained, and copies associated with the claims file."  The Veteran's VA treatment records were updated on August 12, 2013.  VA treatment records from the Minneapolis VA Health Care Center from April 5, 2011 to August 1, 2013 were obtained.  Since the AMC completed this task, more than a year and a half has passed.  With the Veteran having discussed continuous treatment for his various conditions, the Board finds that his treatment records should be updated again.  However, this update should be the last development made after attempts to verify service and obtain additional service treatment records have been made.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and the Army Reserves, to verify the dates of the Veteran's active service, to include any service as an activated member of the Army National Guard and Army Reserves or any period of active duty for training.  Some of the Veteran's active duty service has already been verified through documents received from the Minnesota and Texas Adjutant General's Offices.  


2. Obtain all outstanding service treatment records, either from active service, including periods of active or inactive duty for training, to include the period of Reserves from April 1983 to March 1992.  Should no records be available after an exhaustive search, so annotate the record.  

3.  After the above development is completed, obtain outstanding VA treatment records from August 1, 2013 to the present.  If no records are available, the record should be annotated as such. 

4.  Then, readjudicate the Veteran's claims.  If the benefits on appeal remain denied, issue a supplemental statement of the case and give the Veteran and his representative time to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

